UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4376


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

REBECCA POWELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00073-IMK-1)


Submitted:    October 30, 2009              Decided:   November 17, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rebecca       Powell       appeals       the     district    court’s      order

revoking her supervised release and sentencing her to twenty-

four    months    in     prison.          Powell      argues     that   her    sentence    is

plainly unreasonable because it does not further the purposes of

supervised release.           We affirm.

              This     court       will     affirm       a     sentence    imposed      after

revocation of supervised release if it is within the applicable

statutory     maximum        and    is     not       plainly    unreasonable.         United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                               We

first    assess      the     sentence        for       reasonableness,         “follow[ing]

generally the procedural and substantive considerations that we

employ   in    our     review      of     original      sentences,      . . .    with    some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                           Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying      the      ‘plainly           unreasonable’          standard,       we     first

determine,       using      the    instructions          given    in    Gall    [v.   United

States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007)], whether a

sentence is ‘unreasonable.’”).

              Only     if      a     sentence          is      found    procedurally       or

substantively unreasonable will we “decide whether the sentence

is plainly unreasonable.”                  Crudup, 461 F.3d at 439 (emphasis

omitted); see Finley, 531 F.3d at 294.                           Although the district

                                                 2
court    must    consider      the    Chapter        7    policy      statements    and   the

requirements of 18 U.S.C.A. §§ 3553(a), 3583 (West 2000 & Supp.

2009), “the [district] court ultimately has broad discretion to

revoke its previous sentence and impose a term of imprisonment

up to the statutory maximum.”                  Crudup, 461 F.3d at 439 (internal

quotation marks and citations omitted).

             Powell argues that the district court’s sentence is

plainly unreasonable because the district court allegedly failed

to consider the Chapter 7 Policy Statements and insufficiently

analyzed the § 3553(a) factors.                       Powell also claims that her

sentence     fails        to     address       the       underlying       cause     of    her

violations, fails to adequately further the goals of supervised

release, and imposes a sentence greatly out of proportion to the

violations found by the district court.                            “In determining the

reasonableness       of    a   sentence,        we    ‘give     due     deference    to   the

district court’s decision.’”                   Finley, 531 F.3d at 297 (quoting

Gall, 128 S. Ct. at 597).                  Our review of the record leaves no

doubt     that   the      district        court      carefully        evaluated     Powell’s

failure    to    meaningfully        cooperate           with   her    probation    officer

during     her    period       of    supervised           release      and   reached      the

reasonable conclusion that additional counseling and treatment

of   Powell’s     drug     habit     in    a    non-custodial          setting     were   not

likely to prove successful.                    We accordingly conclude that the

sentence     imposed        by      the     district        court       is   not     plainly

                                               3
unreasonable and we affirm the district court’s judgment.            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4